Citation Nr: 1716770	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right hallux valgus/rigidus.

2.  Entitlement to an initial compensable rating for left hallux valgus/rigidus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to December 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board remanded this matter in April 2015 for further development.  

The issue of an initial compensable rating for right and left hallux valgus/rigidus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus became manifest to a compensable degree within one year after separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that any deficiencies with regard to VA's notification and development duties need not be addressed herein.

The Veteran contends his tinnitus is the result of his military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Certain conditions, including organic diseases of the nervous system, will be presumed to have been incurred in service if they manifested within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Tinnitus is an organic disease of the nervous system and therefore a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).
 
The Veteran's DD 214 establishes that he was a pilot for 24 years and retired in December 2010.  His STRs are without complaints of or treatment for tinnitus.

In March 2011 the Veteran reported suffering from tinnitus.  

At an April 2011 VA examination the Veteran reported tinnitus, stating he had ringing in his ears.  The examiner diagnosed the Veteran with tinnitus.  The examiner stated that, due to the Veteran's job duties, it was reasonable to assume the Veteran had been exposed to hazardous noise levels while in service.  The examiner opined that in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  Therefore it is his opinion that the Veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in service.

The Board concludes that entitlement to service connection for tinnitus is warranted.  The Veteran reported tinnitus and was diagnosed with tinnitus within one year of his separation from service.  It is conceded that the Veteran was exposed to hazardous noise levels while in service.  Based on the Veteran's statements, his tinnitus became manifest to compensable within one year after separation from service.  

As compensable tinnitus was diagnosed within one year after service, service connection on a presumptive basis is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2015 the issue of an initial compensable rating for right and left hallux valgus/rigidus was remanded by the Board.  At that time, the Board noted that the Veteran had identified treatment at the Evans Army Medical Center and the podiatry clinic at the United States Air Force Academy (USAFA) for his service connected hallux valgus/rigidus, but that those records were not yet associated with the Veteran's claims file.  The Board instructed the AOJ to obtain authorization to obtain those and any other medical records regarding the Veteran's care.  The records from Evans Army Medical Center were requested in December 2016.  A follow-up phone call regarding the status of the records was made in February 2017, wherein VA was told that request for the records could not be made over the phone.  There is no indication that the records were not available or that no such records exist.  There is also no indication in the claims file that the Veteran's treatment records from the podiatry clinic at the United States Air Force Academy have been requested or that no such records are available or exist.  The AOJ must obtain those government records, if such records exist.  Therefore, an additional remand to obtain these records is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Request the Veteran to provide the necessary authorization to obtain the records from the USAFA podiatry clinic and the Evans Army Medical Center related to the Veteran's service connected right and left hallux valgus/rigidus.  All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Then, readjudicate the issue of an initial compensable rating for right and left hallux valgus/rigidus.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
